Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
8/1/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 8/1/22.
Claim 1, 4, 12, 16 and 19-21 are amended. 
Claims 3, 18, 22 are canceled .
4.	Claims 1-2, 4-17, 19-21 and 23-24 are pending.

Allowable Subject Matter
5.	Claims 1-2, 4-17, 19-21 and 23-24 are allowed.
6.	Claims 1-2, 4-17, 19-21 and 23-24 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a method comprising identifying a quantity of refresh intervals associated with refreshing memory cells of a memory device;
identifying a quantity of received refresh commands; determining a quantity of refresh operations by determining a difference between the quantity of refresh intervals and the quantity of received refresh commands; and adjusting a supply voltage associated with the memory device for a duration based at least in part on the quantity of refresh operations, wherein adjusting the supply voltage associated with the memory device for the duration comprises increasing the supply voltage form a first voltage to a second voltage based at least in part on the quantity of refresh operations.
	Prior art does not discloses a method comprising identifying a quantity of refresh intervals associated with refreshing memory cells of a memory device; identifying a quantity of received refresh commands; determining a quantity of refresh operations by determining a difference between the quantity of refresh intervals and the quantity of received refresh commands; determining that the quantity of refresh operations satisfies a threshold; and adjusting a supply voltage associated with the memory device for a duration based at least in part on the quantity of refresh operations, wherein adjusting the supply voltage comprises adjusting the supply voltage based at least in part on determining that the quantity of refresh operations satisfies the threshold.
	Prior art also does not disclose an apparatus comprising a memory array; and a power management component coupled with the memory array and for providing a supply voltage to the memory array, the apparatus configured to count a quantity of refresh intervals associated with refreshing memory cells of a memory device; and adjust the supply voltage by increasing the supply voltage from a first voltage to a second voltage based at least in part on the quantity of refresh intervals.
	Prior art does not discloses an apparatus comprising a memory array; and a power management component coupled with the memory array and for providing a supply voltage to the memory array, the apparatus configured to: count a quantity of refresh intervals associated with refreshing memory cells of a memory device; and transmit, from the memory array to the power management component, a signal indicating a target voltage of the supply voltage based at least in part on the quantity of refresh intervals, wherein the power management component is configured to adjust the supply voltage based at least in part on the target voltage.
	Prior art also does not disclose a method comprising determining, by a memory device, a quantity of pending refresh operations; adjusting, before performing at least some of the pending refresh operations and based at least in part on the quantity of pending refresh operations, a supply voltage associated with the memory device, wherein adjusting the supply voltage comprises increasing the supply voltage from a first voltage to a second voltage based at least in part on the quantity of pending refresh operations; and performing the at least some of the pending refresh operations based at least in part on adjusting the supply voltage associated with the memory device.

Conclusion
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNIE C YOHA/           Primary Examiner, Art Unit 2825